Citation Nr: 9924853	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-17 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability evaluation for chronic 
dysthymia with anxiety features, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which confirmed and continued a 30 percent 
rating for the veteran's service-connected psychiatric 
disorder.  The veteran had active service from October 1966 
to September 1968.


FINDINGS OF FACT

1.   All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  Prior to July 22, 1996, the veteran's psychiatric 
disability was not causing more than moderate social and 
industrial impairment; since July 22, 1996, the evidence 
creates a reasonable doubt with respect to whether the 
veteran's dysthymia has caused inability to work.


CONCLUSION OF LAW

The criteria for a 100 percent disability evaluation for the 
veteran's chronic dysthymia with anxiety features have been 
met effective July 22, 1996, but not prior thereto.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.132, Diagnostic Code 9405 (1996); 38 C.F.R. §§ 4.1-
4.14, 4.125-4.130, Diagnostic Code 9433 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well-grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991). See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, he has presented a claim 
which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed in 
accordance with the Board's remand.  Accordingly, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).

In this case, in a July 1972 rating decision, the veteran was 
awarded service connection and a 10 percent disability 
evaluation for hematuria of unknown etiology with hysterical 
neurosis, conversion type.  Subsequently, in a July 1978 
rating decision, such award was increased to a 30 percent 
evaluation and was recharacterized as hysterical neurosis 
with paranoid features and a history of hematuria.  And, in 
an August 1995 rating decision, the veteran's disability was 
recharacterized as chronic dysthymia with anxiety features.  
The 30 percent rating was continued under Diagnostic Code 
9405.  At present, the veteran contends his disability is 
more disabling than currently evaluated.  

During the pendency of the veteran's appeal, the regulation 
with respect to rating mental disorders was changed.  See 
61 Fed. Reg. 52695 (October 8, 1996), effective November 7, 
1996, (codified at 38 C.F.R. §§ 4.16, 4.125-4.132).  
Generally, where the law or regulation changes after a claim 
has been filed, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant applies.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  Since the revised regulations regarding 
mental disorders expressly stated an effective date of 
November 7, 1996, however, and contained no provision for 
retroactive applicability, the revised rating schedule for 
mental disorders cannot be applied to a claim for any date 
prior to November 7, 1996.  See Rhodan v. West, 12 Vet. App. 
55 (1998); 38 U.S.C.A. § 5110(g)(West 1991).

The prior Schedule for Rating Disabilities provided that a 30 
percent evaluation for dysthymia was warranted where there 
was a definite impairment in the ability to establish and 
maintain effective and wholesome relationships with people, 
and the psychoneurotic symptoms resulted in such reductions 
in initiative, flexibility, efficiency and reliability levels 
as to result in considerable industrial impairment. 38 C.F.R. 
§ 4.132, Diagnostic Code 9405 (1996).  The word "definite" 
as used in 38 C.F.R. § 4.132 to describe a 30 percent degree 
of disability for purposes of rating psychiatric claims means 
distinct, unambiguous, and moderately large in degree, more 
than moderate but less than rather large.  See VAOPGCPREC 9-
93 (November 1993) (emphasis added).

A 50 percent evaluation for dysthymia was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired, and the 
psychoneurotic symptoms resulted in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to result in considerable industrial impairment. Id.  A 70 
percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment. Id.  

A 100 percent evaluation was warranted where the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.  
A 100 percent rating required total incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality and disturbed thought or behavioral processes 
associated with almost all daily activities, such a fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in a profound retreat from mature behavior.  The 
veteran must have been demonstrably unable to obtain or 
retain employment. Id.  He only need meet one of these 
criteria to be granted a 100 percent evaluation.  Johnson v. 
Brown, 7 Vet. App. 95 (1994).

The revised schedular criteria incorporate the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition.  Under the revised 
schedular criteria, a 30 percent schedular evaluation for 
mental disorders, including dysthymia, contemplates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events). See 38 
C.F.R. § 4.130, Diagnostic Code 9433 (1998).

A 50 percent schedular evaluation contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. Id.

A 70 percent evaluation now envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships. Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  Id.

Medical statements from Ahmad Kafi, M.D., dated June 1995 and 
August 1995 show the veteran was diagnosed with post 
traumatic stress disorder (PTSD) with major depression and 
was assigned a global assessment of functioning (GAF) score 
of 40 percent.  Additionally, the statements note the veteran 
was deemed to be totally and permanently disabled from any 
type of employment due to chronic pain from various other 
physical disorders, as well as from his psychiatric 
diagnosis.  

On a VA psychiatric examination in August 1995, the examiner 
noted from review of the veteran's chart that his only 
psychiatric hospitalization had been from April to May 1981.  
Although the examiner noted that the veteran had been out of 
work since 1989, the veteran's dysthymia was characterized 
diagnostically as mild and he was assigned a GAF score of 75.  
Thus, the record does not support an award of an increased 
disability evaluation prior to July 22, 1996 for the 
veteran's service-connected dysthymia with anxiety features.

During a March 1999 hearing before the undersigned member of 
the Board, the veteran testified that he has been 
unemployable since 1989 due to his service connected 
psychiatric disorder.  However, he has not submitted medical 
evidence supporting such assertion, particularly for the 
period of time prior to the mid 1990's.  Although the June 
and August 1995 statements from Dr. Kafi indicate the veteran 
was assigned a GAF score of 40 consistent with inability to 
work, Dr. Kafi's assignment was based on a diagnosis of PTSD 
and various physical disabilities, including chronic back 
pain and inability to function sexually, which are not 
service connected.  

In a July 22,1996, statement, Dr. Kafi changed the veteran's 
Axis I diagnosis to chronic and severe major depression.  Dr. 
Kafi reported on that date that the veteran was very anxious.  
His relationship with people and his ability to obtain and 
retain employment were considered severely impaired with a 
GAF of 35-40.  The veteran's GAF was not determined on a VA 
psychiatric examination in September 1996, by the same 
examiner who conducted the August 1995 examination.  Another 
VA examiner reported in September 1997, however, that the 
veteran presented with a multitude of emotional complaints, 
most clearly resembling a depressive disorder.  He appeared 
unable to handle his own funds and affairs.  His industrial 
adaptability seemed poor.  His dysthymia was characterized by 
possible recurrent major depression with an assigned GAF 
score of 50.  

Taking all the evidence into consideration, the Board is 
persuaded that the evidence is in equipoise as to whether his 
service-connected dysthymia or depression has been productive 
of unemployability from the date of Dr. Kafi's examination 
report of July 22, 1996.  Although the September 1996 VA 
examination report is somewhat equivicol, Dr. Kafi has 
followed the veteran for treatment and the September 1997 VA 
examination report is supportive of total industrial 
impairment.  As such, resolving doubt in the veteran's favor, 
the Board concludes the evidence supports an award of a 100 
percent disability evaluation, effective July 22, 1996, for 
the veteran's dysthymia with anxiety features under the old 
criteria for evaluating mental disorders.  See 38 C.F.R. § 
4.132, Diagnostic Code 9405 (as effective prior to November 
7, 1996); See 38 C.F.R. § 4.130, Diagnostic Code 9433 (1998).  









ORDER

A 100 percent disability evaluation is granted effective July 
22, 1996, but not prior thereto; this award is subject to 
provisions governing the payment of monetary benefits.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

